Title: From John Adams to Robert Wharton, 23 April 1798
From: Adams, John
To: Wharton, Robert



To the Mayor, Aldermen and Citizens of the City of PhiladelphiaGentlemenPhiladelphia April 23 1798

Never, as I can recollect, were any Class of my Fellow Citizens more wellcome to me, on any occasion, than the Mayor, Aldermen and Citizens of the City of Philadelphia, upon this.
At a time, when all the old Republics of Europe are crumbling into Dust, and others forming whose Destinies are dubious; when the Monarchies of the Old World are, Some of them fallen, and others trembling to their foundations; when our own Infant Republic has Scarcely had time to cement its Strength or decide its own practicable form; when these Agitations of the human Species, have affected our People, and produced a Spirit of Party, which Scruples not to go all Lengths of Profligacy, falsehood and Malignity in defaming our Government; your Approbation and Confidence are to me a great Consolation. Under your immediate observation and inspection, the principal Operations of the Government are directed: and to you, both Characters and Conduct must be intimately known.
I am, but one of the American People and my fate and fortunes must be decided with theirs. As far as the forces of Nature may remain to me, I will not be wanting in my Duties to them, nor will I harbour a Suspicion that they will fail to afford me all necessary Aid and Support.
While, with the greatest Pleasure, I reciprocate your congratulations on the prospect of Unanimity, that now presents itself to the hopes of every American; and on that Spirit of Patriotism and Independence, that is rising into active exertion, in Opposition to seduction Domination and Rapine: I offer a sincere Prayer that the Citizens of Philadelphia may persevere in the virtuous Course, and maintain the virtuous honourable Character of their Ancestors, and be protected from every Calamity, physical moral and political.

John Adams